44 N.Y.2d 985 (1978)
In the Matter of Westchester County Civil Service Employees Association, Inc., et al., Appellants,
v.
Joseph A. Cimino, as Commissioner of Hospitals of the County of Westchester, et al., Respondents.
Court of Appeals of the State of New York.
Argued May 30, 1978.
Decided July 6, 1978.
James M. Rose and Arthur H. Grae for appellants.
David N. Brainin, County Attorney (Jonathan Lovett of counsel), for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (58 AD2d 869).